Title: John Adams to Abigail Smith, 14 April 1764
From: Adams, John
To: Adams, Abigail


     
      Saturday. Two O Clock 14 April 1764
     
     The Deacon and his Three Children are arrivd and the Operation has been performed, and all well. And now our Hospital is full. There are Ten, of Us, under this Roof, now expecting to be sick. One, of Us, Mr. Wheat, begins to complain of a Pain Under his Arm and in his Knees, and about his Back, so that We expect within a few Hours to see the Course of the Eruption and of the fever that preeceeds and accompanies it.
     Your Friends, Miss Paine and Miss Nicholson have been here, and are gone. I delivered your Letters. Arpasia asked me, if you was five feet and six Inches tall? I replyd I had not taken Measure as Yet. You know the Meaning of this Question. She is neither Tall, nor short, neither lean nor fat—pitted with the small Pox—a fine Bloom. Features somewhat like Esther Quincy’s. An Eye, that indicates not only Vivacity, but Fire—not only Resolution, but Intrepidity. (Scandal protect me, Candor forgive me.) I cannot say that the Kindness, the softness, the Tenderness, that constitutes the Characteristick Excellence of your sex, and for the Want of which no Abilities can atone, are very conspicuous Either in her Face, Air or Behaviour.
     Is it not insufferable thus to remark on a Lady whose face I have once only and then but just seen and with whom I have only exchangd two or three Words? Shes a Buxom Lass however, and I own I longed for a Game of Romps with her, and should infallibly have taken one, only I thought the Dress I was in, the Air I had breathd and especially the Medicine I had taken, would not very greatly please a Lady, a stranger, of much Delicacy. Poll. Palmer and I shall unquestionably go to romping very soon.
     Perkins, Sprague and Lord, are the Physicians that attend this House. Each has a few Particulars in Point of Diet, in which he differs from the others, and Each has Pills and Powders, different from the others to administer, different at least in size, and shape and Colour. I like my own vastly the best, tho Dr. Lord is really a Man of sense.
     I fear I must write less than I have done. The Drs. dont approve it. They will allow of nothing scarcly but the Card Table, Chequer Bord, Flute, Violin, and singing, unless, Tittle Tattle, Roll and Tumble, shuttle Cock &c.
     
      Pray write as often as you can to yr.
      John Adams
     
    